Dear Mr. Savoie:
You have requested an Attorney General's opinion as to whether an individual may hold the elected office of mayor in a municipality while simultaneously serving on Board of Regents.
The Board of Regents falls under the executive branch of state government for the purposes of Louisiana's dual officeholding laws. LSA-R.S. 42:62(6). Members to the Board of Regents are appointed by the Governor and, as you describe, meet approximately two days a month with other occasional meetings scheduled when necessary. They also receive a per diem and reimbursement for expenses. A municipality of the state is considered a political subdivision under the dual officeholding law. LSA-R.S. 42:63(9). LSA-R.S. 42:63(D), in pertinent part, states:
    No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . .
A member of the Board of Regents holds part-time appointive office in state government. Therefore, serving in that capacity while at the same time holding elective office as a mayor of a municipality is not prohibited under the dual officeholding provisions.
I trust this addresses your concerns. Please contact this office should your require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: CARLOS M. FINALER, III Assistant Attorney General